Case 2:20-cv-03381-MCA-AME Document 31 Filed 05/07/21 Page 1 of 2 PagelD: 288

Bittiger Elias Sa ME

PRISCILLA J. TRIOLO 4

& Triolo P.C. ___RoBerT A. Diet

Hope M. DEUTSCH
ATTORNEYS AT LAW MICHAEL R. SPALTRO

4 ADMITTED IN NEW YorK & NEW JERSEY

 

REPLY TO NEW JERSEY OFFICE:
12 ROUTE 17 NORTH, SUITE 206
PARAMUS, NEW JERSEY 07652
TEL: (201) 438-7770

FAX: (201) 438-5726 PRISCILLA J. TRIOLO

WWW.BITTLAW.COM PTRIOLO@BITTLAW.COM
May 7, 2021

Via ECF

Hon. Magistrate André M. Espinosa, U.S.M.J.
United States District Court, District of New Jersey
50 Walnut Street, Court Room MLK 2D

Newark, New Jersey 07102

Re: Campaniello-Cason et al v. O'Reilly
Case No.: 2:20-cv-03381-MCA-LDW

Dear Magistrate Judge Espinosa:

This firm represents Defendant, Kevin O'Reilly, ("Defendant") in the above
captioned matter. Please receive this letter as a request for a conference to avoid motion
practice. This matter has several issues that the Court may be able to resolve.

The Defendant asserted, and two of the Defendant's witnesses confirmed, that the
Defendant permitted the Plaintiff and her three children to move into his two family
house on an emergent basis because of serious domestic abuse, the need to relocate the
Plaintiff out of a shelter, and to respond to an alleged court action with a Lease. The
second floor of the Defendant's home was being renovated which work was not
completed when the Plaintiff asked to move in immediately and at a reduced rent. The
Defendant accommodated the Plaintiff on both issues by giving immediate occupancy
with two weeks free rent and a reduced monthly rent.

The Plaintiff was not permitted to testify concerning the genesis of the occupancy
under the representation of counsel that it is hurtful and embarrassing. Claims of racism
are diametrically opposed to the Defendant’s response and assistance to the Plaintiff. The
basis for the emergent occupancy is relevant because it demonstrates the Defendant's
character, empathy and concern for Plaintiff and her three children against allegations of

 

 

NEW YORK OFFICE:
411 BROADWAY, Suite 615, NEW YORK, NEW YorK 10004
Case 2:20-cv-03381-MCA-AME Document 31 Filed 05/07/21 Page 2 of 2 PagelD: 289

BITTIGER ELIAS & TRIOLO P.C.
Campaniello-Cason et al v. O'Reilly
May 7, 2021

 

racism, which the Defendant has emphatically denied. The renovations were completed
after occupancy because of the urgency created by the domestic abuse. The Plaintiff
now has raised issues concerning the apartment 's condition when she moved in as part of
her claims. The Defendant asserts that the deposition should be reconvened for
completion at the Plaintiff's costs.

In the depositions that did proceed, words were exchanged between counsel that
were not helpful to the litigation process or for respect of the Court and were significantly

disconcerting. We also believe that your attention to this matter is necessary.

Please advise if the Court is available to assist in this matter.
ay nia
PRISCILLA J. TRIOLO, ESQ.
PJT/sas

cc: Norrinda Brown Hayat, Esq. (via electronic mail)
Kevin O’Reilly (via electronic mail)
